Case 4:19-cv-01624 Document1 Filed on 05/01/19 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS ©

Xavier L. Crittendon Soutea States
VS. Fy pict of ts
Texas Department of Health and Human Services Mg y ORs
Texas Department of Family and Protective Services p avi 0] 2019
Childcare Licensing . “atllay Oo,
Of
COMPLAINT vou

I hope and pray this communication finds you well as I am in distress. I continue to notify constituents of the behavior of
persons operating in an official capacity under the guile of deception and misrepresentation of the Texas Department of
Health and Human Services (TXDHHS), Texas Department of Family and Protective Services (TXDFPS), Child Care
Licensing (CCL) (all named DEPARTMENTS). I understand deceptive and misleading conduct is considered unlawful
and hope that you will share reports with local, state, federal, and foreign law enforcement partners and use this report to
investigate this and other matters and use it for legal proceeding to punish those who have participated in organized
criminal activities. I hope this effort will result in the continued reform of the Texas Department of Health and Human
Services, Texas Department of Family and Protective Services, Childcare Licensing for the betterment of our children,
families and all mankind who are in need of its most vital services.

QUESTION(S) PREVIOUSLY PRESENTED IN THIS MATTER

This matter involves the Resolution of Critically Important Federal Questions:

Is it permissible for DEPARTMENTS to commit an ABUSE OF OFFICIAL CAPACITY according to Penal Code 39.02
with an intent to harm and defraud a citizen of the United States by using its official capacity to obtain a private
citizen/parent to an enrolled child’s pertinent information without their consent and conduct a background check to
prevent that parent from participating in childcare and fraudulently cite a citizen of the United States’ childcare facility for
deficiencies where as DFPS Licensing Background Checks Rules September 2016 and DFPS Background Checks
Overview January 2017 indicate a parent may not be prohibited from visiting the childcare facility and background checks
may only be conducted when the private citizens pertinent information is submitted via affidavit by that private citizen

and or by the childcare facility director as a means to gain possible employment when the applicant’s identification (social
security card and valid picture-identification) is verified at the time of submission and or according to 1524 When to
Conduct a Global Person Search in CLASS LPPH October 1, 2013 when there is a report of abuse or neglect. (Who
unlawfully provided a private citizens pertinent information to DEPARTMENTS; why did DEPARTMENTS illegally
obtain that information and authorize a background check under the guiles of employment and who authorized the
childcare facility to be found deficient and fined as a result of those criminal acts)?

Is it permissible for DEPARTMENTS to OFFICIALLY OPPRESS the private citizens of the United States of America
when according to Penal Code 39.03 by acting under the color of office while intentionally denying and impeding the
ability of a citizen of the United States in the exercise or enjoyment of any right, privilege, power, or immunity, knowing
the conduct was unlawful when repeatedly, fraudulently documenting deficiencies, then placing the childcare facility on
PROBATION as a result of that fraudulent documentation, thus stunting grant subsidies for low income families to
include but not limited to childcare services, child and adult and food nutrition services and actual denial of new
enrollment of families in need of childcare and defamation of character to general public to successfully follow through
with DEPARTMENTS’s verbal threat to shut a citizen of the United States’ childcare facility down all resulting from
RETALIATION as noted in Penal Code 36.06 regarding an informal complaint of an investigators’ unethical behavior

1]Page
Case 4:19-cv-01624 Document1 Filed on 05/01/19 in TXSD Page 2 of 3

when citing a citizen of the United States’ childcare facility for no FBI prints when FBI prints were in each employees file
at the time of the onsite visit and noted in DEPARTMENTS CLASS and IMPACT systems?

Did the DEPARTMENTS according to Penal Code 39.06 and Human Resource Code, Sec. 42.0447, OFFICIALLY
MISUSE INFORMATION by making a false report against a citizen of the United States which is a criminal offense,
knowingly or intentionally by filing a complaint alleging that a child-care facility failed to comply with the department's
minimum standards and the person knows the allegation is false or lacks factual foundation when repeatedly citing a
parent as an employee, repeatedly citing other staff for not having completed background checks when in each instance
according to Administrative Code 745.626 and IMPACT and CLASS show background checks were performed prior to
hiring and FBI prints were performed prior to the thirty day period when short as indicated in the Minimum Standards for
Childcare Centers and though administrative judge deemed the hiring of staff was justified on behalf of a citizen of the
United States DEPARTMENTS allowed misinformation to remain as part of a citizen of the United States’ public record
for two years?

Did the DEPARTMENTS fail to adhere to HOMAN RESOURCES CODE Sec. 40.0041. COMPLAINT PROCESS by
failing to avoid the appearance as well as the fact of improper, unfair, or self-serving conduct, including unwarranted
discrimination or differential treatment by behaving in a manner that fails to earn respect, causes distrust, resulting in a
lack of public confidence and negatively reflects the agenda of DFPS as a whole; as the executive commissioner by rule
has developed and implemented a uniform process for receiving and resolving complaints against the department
throughout the state where as a citizen of the United States’ complaints were made to every level within the
DEPARTMENTS to include the investigator, supervisor, program manager, program director and finally the
commissioner to no avail regarding DEPARTMENTS?’ perjury under oath, extrinsic fraud, intrinsic fraud, fraudulent
documentation of citing for deficiencies, failing to respond within ten days for request for administrative hearing/review,
illegally obtaining and use of a private citizens pertinent information and verbal threat to “shut you down’ made by the
investigator and with no formal departmental investigation of the matter?

This complaint is an effort to cause the court to:

e Hold the DEPARTMENTS responsible for not following federal and state laws with regard to regulation and policy
set forth by the Texas Department of Health and Human Services (TXDHHS), Texas Department of Family and
Protective Services (TXDFPS), Child Care Licensing (CCL) as required by the FEDERAL LAW.

e Assure DEPARTMENTS are held accountable for policy already planned but not implemented to include how and
when background checks are requested and or conducted with regard to employment of facility staff and private
citizens who have children enrolled at a facility for childcare services,

e Investigate DEPARTMENTS use of systems in an official capacity to conduct background checks without cause by
obtaining consumers private and pertinent data without consent from the private citizen and guardian of a child who
receives childcare services at a facility.

e Investigate illegal background checks conducted by DEPARTMENTS without cause an in this matter in the form of
retaliation against a facility for filing a complaint regarding an investigator’s inappropriate citing for deficiency and
hold accountable according to law all those who participated in obtaining and or providing a private citizen
information to DEPARTMENTS.

e Hold DEPARTMENTS, Childcare Group (CCG) Dallas / Childcare Assistance (CCA) North Central and all other
affiliates accountable for conspiracy and “mob-like crimes” in an effort to follow through with a threat to “shut a
facility down” — in an official capacity resulting in knowingly, willingly and deliberately documenting fraudulent
citing against a facility, investigators committing perjury under oath before administrative courts, committing both
intrinsic and extrinsic fraud to prevent facility’s submission of evidence to administrative courts in an effort to prevent
defense, intentional delay of new applicants background checks in order to cite for deficiency of “back ground checks

2 | P ag e
Case 4:19-cv-01624 Document1 Filed on 05/01/19 in TXSD Page 3 of 3

not completed — which would be a legitimate reason for closure of a facility if not performed cconsistantly, and so
forth and so on.

e Find DEPARTMENTS’ commissioner “Hank” and this department as a whole have failed to respond to repeated
official complaints made to the department and the intentional and immoral conduct of those individuals acting in
official capacity with intention to bring harm to a citizen of the United States of America.

e Find DEPARTMENTS are bound by law and must give relief to the Petitioner in this matter.

I pray it impossible to turn your backs to the immoral and corrupt actions of the department’s organized criminal activities
and willl cause the snvestigation of those who have abused the sacred oath which is to serve and protect citizens of this

 

P by, Box 2033
DeSoto, Texas 75123

3| Page.
